DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5 8-13, 15-20 are pending

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-13, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, 18 recite the term “predictive impedance curve”. The term “impedance curve” is known definite. However, it is unclear what the significance of the word “predictive” is in the term. The Examiner is unable to determine how the term modifies the phrase “impedance curve”. Impedance curve is understood to represent an impedance of a component, in this case a battery, under different, conditions, in most cases frequency. It is determined by applying actual voltage or current under varying conditions and recording the resulting outcome and plotting it in a graph. The graph can be used to refer to expected outcome for values that are not actually measured with some accuracy. This can be interpreted to be predicting the outcome of the parameters that are not actually measured. This the normal outcome of an impedance curve. However, the added phrase predictive seems to indicate an additional meaning to the term “impedance curve” which the Examiner is unable to determine. It is unclear what the term “predictive impedance curve” represents and is considered indefinite.
Note: for the purpose of this Office Action, the term is interpreted to represent “impedance curve”.

Claims 2-5, 8, 11-13, 15-17, 19, 20 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 9, 10, 15, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. [US 20180143257] in view of Heinen [US 20180080995].
As to claim 1. Garcia discloses A vehicle battery failure estimator comprising:
an electronic processor, processing circuitry 1050, [fig. 11, 0138], configured to: 
produce a model of a vehicle battery, [0040], as battery state variables and battery model parameters, [0040] historical sets of data used to construct an aging mode for the battery; wherein the data includes battery features, the battery model including a predictive internal impedance curve, [0065, 0085] the Nyquist plot derived from Electrochemical Impedance Spectroscopy EIS is used to derive the battery model; 
receive the plurality of temperature forecasts for the geographical location and the predetermined span of time, [0119] a weather forecast is used; wherein weather forecast is always for a predetermined geographical location and for a predetermined span of time; wherein, [0119], the temperature data includes forecast temperature for performing a what-if condition using the what-if module 250; 
predict an end of life of the vehicle battery based upon the predictive internal impedance curve, [0065] the Nyquist plot is used to derive the battery model used in predicting, and the plurality of temperature forecasts, [0019] weather forecast used in the model, as shown in [fig. 8], to provide an output 195 of an end of life EOL of the battery; 
determine, based on the predicted end of life, that the battery is incapable of delivering an amount of output required by a starter motor for starting a vehicle, [0057] the determined state of health SOH is available power or peak power of a starting battery for a vehicle;
based on the predicted end of life, generate a notification that the vehicle battery should be replaced, [0053] the prediction sent to a battery replacement schedules, [0062] by indicating the time until the battery is no longer useful; and 
transmit the notification, via the connected service, to a user, [claim 5].
Garcia fails to disclose that the processor is configured to communicate, to a connected service, a request for a plurality of temperature forecasts, a geographical location for which the plurality of temperature forecasts are requested, and a predetermined span of time for which the plurality of temperature forecasts are requested; wherein the output determined is cranking amperage.
Hienen teaches a system and method for providing remaining running life of a battery wherein [0033] the processor 104 remotely access a weather data service 160, wherein the term “remotely access” is interpreted to read on the claimed request and receive; wherein the service provides hourly, which reads on the claimed plurality, weather forecast for a predetermined period of time [0033, 0041], and the area of the battery [0023]; wherein [0072], the determined output is a minimum charge required to start the vehicle, which reads on the claimed cranking amperage.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Garcia with that of Heinen so that the system can predict an accurate prediction based on weather conditions for starting the vehicle to allow the user be prepared instead of getting stuck in bad weather with a vehicle the cannot start.

As to claim 2. Garcia discloses The vehicle battery failure estimator of claim 1 wherein producing the model of the vehicle battery includes determining an internal impedance of the vehicle battery, [0039, 0040].

As to claim 4. Garcia discloses The vehicle battery failure estimator of claim 1 wherein notifying the user that the battery should be replaced includes notifying the user of time by which the battery should be replaced, [0062] time value prediction indicating until the battery is no longer useful provided.

As to claim 5. Garcia fails to disclose The vehicle battery failure estimator of claim 1 further comprising notifying the user that the battery should be recharged.
Hienen teaches a system and method for providing remaining running life of a battery wherein [0004] the system provides notification to tell a user how long before having to recharge the battery.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Garcia with that of Heinen so that the driver can take appropriate action before a total failure of the battery.

As to claim 9. Garcia discloses A method comprising: 
predicting, using a predictive algorithm, [0040], a predictive internal impedance curve for a vehicle battery, [0065, 0085] the Nyquist plot derived from Electrochemical Impedance Spectroscopy EIS is used to derive the battery model; 
receiving, by an electronic processor, the plurality temperature forecasts for the geographical location and the predetermined spa of time comprising a plurality of forecasted temperatures from a connected service, [0119] a weather forecast is used; wherein weather forecast is always for a predetermined geographical location and for a predetermined span of time; wherein, [0119], the temperature data includes forecast temperature for performing a what-if condition using the what-if module 250; 
predicting, by an electronic processor, an end of life of the vehicle battery based upon a correlation of the predictive internal impedance curve, [0065] the Nyquist plot is used to derive the battery model used in predicting, and the plurality temperature forecasts, [0019] weather forecast used in the model, as shown in [fig. 8], to provide an output 195 of an end of life EOL of the battery; and 
notifying, by an electronic processor, a user of the predicted end of life via a connected service, [claim 5];
wherein the vehicle battery is constructed and arranged to deliver an amount of cranking output required by a starter motor for starting a vehicle, [0057] starter battery for a vehicle providing power output, and
wherein the predicted end of life manifests as the vehicle battery becoming incapable of delivering an amount of cranking output required by the starter motor, [0057] the determined state of health SOH is available power or peak power of a starting battery for a vehicle.
Garcia fails to disclose that the method communicating, to a connected service, a request for a plurality of temperature forecasts, a geographical location for which the plurality of temperature forecasts are requested, and a predetermined span of time for which the plurality of temperature forecasts are requested; wherein the cranking output is cranking amperage.
Hienen teaches a system and method for providing remaining running life of a battery wherein [0033] the processor 104 remotely access a weather data service 160, wherein the term “remotely access” is interpreted to read on the claimed request and receive; wherein the service provides hourly, which reads on the claimed plurality, weather forecast for a predetermined period of time [0033, 0041], and the area of the battery [0023]; wherein [0072], the determined output is a minimum charge required to start the vehicle, which reads on the claimed cranking amperage.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Garcia with that of Heinen so that the system can predict an accurate prediction based on weather conditions for starting the vehicle to allow the user be prepared instead of getting stuck in bad weather with a vehicle the cannot start.

As to claim 10. Garcia fails to disclose The method of claim 9, wherein notifying the user of the end of life includes illuminating an indicator light or a display in a manner that indicates the end of life.
Hienen teaches a system and method for providing remaining running life of a battery wherein a notification is provided to the user using flashing lights, alarm sounds, [0070].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Garcia with that of Heinen so that the driver can take appropriate action before a total failure of the battery.

As to claim 15. Garcia fails to disclose The method of claim 9, wherein the plurality of forecasted temperatures comprises daily forecasted average temperatures for each day in a span of three days.
Heinen teaches a notification system and method for providing remaining running time of a battery wherein the system uses weather forecast for determining the remaining life, [0041]; wherein the processor 104 accesses the weather data service 160, [0023], which reads on the claimed request; and wherein the processor collects weather data of the area where the vehicle is located, [0023]; wherein the forecast is for a specific period of time, [0041]; wherein the forecast includes a forecasted hourly temperatures for the next day or week, [0033].
Weather forecast can be received in a finite available time intervals including multiple of minutes, hours, days, or weeks. One of ordinary skill in the art can select the closest match to the required interval that best suits the design of the implemented method as nothing but choosing from a list of finite choices. It would require no more than “ordinary skill and common sense” to select a daily average temperatures for the required time window than hourly average temperatures.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Garcia with that of Heinen so that the system can implement a standard method of getting a weather forecast from a remote server to avoid additional cost by implementing a proprietary request process for a weather data.
	
As to claim 16. Garcia discloses The method of claim 9, wherein the plurality of forecasted temperatures comprises a collection of lowest reasonably possible temperatures at a geographical location and over a time span for which the temperature forecast is requested.
Heinen teaches a notification system and method for providing remaining running time of a battery wherein the system uses weather forecast for determining the remaining life, [0041]; wherein the processor 104 accesses the weather data service 160, [0023], including a government agency, National Weather Service (www.weather.com) [0033]; and wherein the processor collects weather data of the area where the vehicle is located, [0023]; wherein the forecast is for a specific period of time, [0041]; wherein the forecast includes a forecasted hourly temperatures for the next day or week, [0033].
The archived version of the website, as archived on Jan. 1, 2019 at 00:57:58, provides forecast temperatures for the day that includes each days’ High/Low.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Garcia and Barfield with that of Heinen so that the system can implement a standard method of getting a weather forecast from a remote server to avoid additional cost by implementing a proprietary request process for a weather data.

As to claim 18. Garcia discloses A method comprising: 
predicting, using a predictive algorithm, [0040], a predictive internal impedance curve for a vehicle battery installed in a vehicle, [0065, 0085] the Nyquist plot derived from Electrochemical Impedance Spectroscopy EIS is used to derive the battery model; 
curve of the battery and the geographical location of the vehicle;
correlating, by the connected service, the predictive internal impedance curve, [0065] the Nyquist plot is used to derive the battery model used in predicting, to a plurality of forecasted temperatures, [0126] wherein the output of the what-if module is used as an input for the state prediction module 240, [fig. 9], which predicts the end of life of the battery based on the forecasted operational conditions of interest for what-if analysis, [0070], for the geographical location of the vehicle over a predetermined span of time; 
predicting, by the central computing system, an end of life of the vehicle battery based upon the correlation of the predictive internal impedance curve and the plurality of temperature forecasts, [0019] weather forecast used in the model, as shown in [fig. 8], to provide an output 195 of an end of life EOL of the battery, for the geographical location of the vehicle over a predetermined span of time, [0119] a weather forecast is used; wherein weather forecast is always for a predetermined geographical location and for a predetermined span of time; wherein, [0119], the temperature data includes forecast temperature for performing a what-if condition using the what-if module 250; and 
notifying, by the central computing system, a user of the predicted end of life, [0053, claim 5] the prediction sed to a battery replacement schedules, [0062] by indicating the time until the battery is no longer useful;
wherein the vehicle battery is constructed and arranged to deliver an amount of cranking output required by a starter motor for starting a vehicle, [0057] starter battery for a vehicle providing power output, and
wherein the predicted end of life manifests as the vehicle battery becoming incapable of delivering an amount of cranking output required by the starter motor, [0057] the determined state of health SOH is available power or peak power of a starting battery for a vehicle.
Garcia fails to disclose that the method comprising determining, by a GPS, the geographical location of the vehicle, [0032, 0069]; communicating, to a connected service, the predictive internal impedance communicating, to a connected service, a request for a plurality of temperature forecasts, a geographical location for which the plurality of temperature forecasts are requested, and a predetermined span of time for which the plurality of temperature forecasts are requested; wherein the cranking output is cranking amperage.
Hienen teaches a system and method for providing remaining running life of a battery wherein the processor 104 determines the location of the vehicle using a GPS, [0032, 0069], and [0033] remotely access a weather data service 160, wherein the term “remotely access” is interpreted to read on the claimed request and receive; wherein the service provides hourly, which reads on the claimed plurality, weather forecast for a predetermined period of time [0033, 0041], and the area of the battery [0023, 0033]; wherein [0072], the determined output is a minimum charge required to start the vehicle, which reads on the claimed cranking amperage.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Garcia with that of Heinen so that the system can predict an accurate prediction based on weather conditions for starting the vehicle to allow the user be prepared instead of getting stuck in bad weather with a vehicle the cannot start.

Claims 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Heinen as applied in claim 1 above, further in view of Barfield et al. [US 20160349330].
As to claim 3. Garcia discloses The vehicle battery failure estimator of claim 2 wherein determining the internal impedance for the vehicle battery includes 
measuring a quiescent voltage of the vehicle battery, [0035] quiescent condition data collected, which includes offload/underload voltages, [0061]; 
measuring a voltage of the vehicle battery under load, [0035] discharging state data collected, which includes offload/underload voltages, [0061]; 
measuring an amperage output of the vehicle battery under load, [0035] discharging state data collected, which includes offload/underload currents, [0061].
The combination of Garcia and Heinen fails to disclose that solving for the internal impedance of the vehicle battery based upon the quiescent voltage, the voltage under load, and the amperage output under load.
Barfield teaches systems and method for determining vehicle battery health wherein the system determines the internal impedance based on the measured voltages and current at different load, [0034, 0035].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Garcia and Heinen with that of Barfield as nothing but fundamental steps to determine an internal impedance of any electrical device.

As to claim 13. Is rejected using the same prior arts and reasoning as to that of claim 3.

Claims 8, 11, 12, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Heinen as applied in claim 1 above, further in view of Lloyd et al. [US 20220043066].
As to claim 8. the combination of Garcia and Heinen fails to disclose The vehicle battery failure estimator of claim 1 wherein notifying the user that the vehicle battery should be replaced comprises sending the user one of an SMS message or an email via the connected service.
Lloyd teaches method and system for monitoring health of a battery wherein the system sends a notification to the user to replace the battery through text message or email, [0051].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Garcia and Heinen with that of Lloyd so that the user can readily access the notification.

As to claim 11. Is rejected using the combination of Garcia and Barfield in view of Lloyd and with the same reasoning as to that of claim 8.

As to claim 12. the combination of Garcia and Heinen fails to disclose The method of claim 11 wherein notifying the user of the end of life further comprises a message suggesting to the user that the battery should be replaced within a specified time span.
Lloyd teaches method and system for monitoring health of a battery wherein the system sends a notification to the user to replace the battery, [0050].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Garcia and Heinen with that of Lloyd so that the user can readily access the notification.

As to claim 19. the combination of Garcia and Heinen fails to disclose The method of claim 18 wherein notifying the user that the predicted end of life includes sending the user one of an SMS message or an email notification that indicates the predicted end of life and a message suggesting to the user that the battery should be replaced within a specified time span.
Lloyd teaches method and system for monitoring health of a battery wherein the system sends a notification to the user to replace the battery through text message or email, [0051].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Garcia and Heinen with that of Lloyd so that the user can readily access the notification.

As to claim 20. the combination of Garcia and Heinen fails to disclose The method of claim 19, wherein the notification is sent after the vehicle is turned off.
Lloyd teaches method and system for monitoring health of a battery wherein the system sends a notification to the user to replace the battery through text message or email, [0051]; wherein the monitoring is performed by a management server 140, [fig. 1], which is remote from the vehicle, [0026]; wherein the vehicle transmits sensor measurements to the server, [0030]; wherein the management server predicts the end of life and sends notification to the user, [0033] independent of the operation status of the vehicle at the time of transmission.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Garcia with that of Lloyd so that the user can readily access the notification.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Heinen as applied to claim 9 above, further in view of Cote et al. [US 20100133813].
As to claim 17. Garcia discloses The method of claim 9, wherein predicting an end of life of the vehicle battery further comprises predicting an increase in the cranking amperage required to be delivered to the starter motor in light of the plurality of forecasted temperatures, [0134] a decrease in temperature increases the internal impedance/resistance of the battery, which in-turn increases the required crank amperage required.
The combination of Garcia and Heinen fails to disclose that the prediction is due to a probability of mechanical drag on an internal combustion engine of the vehicle.
Cote teaches that a cold engine temperature creates a high mechanical drag due to temperature sensitive elements of the combustion engine, [0022].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Garcia and Heinen with that of Cote to understand that cold temperature creates increased mechanical drag in the engine due to material properties of the combustion engine elements.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 5have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
Argument 1: Garcia does not teach all the limitations of claim 1.
Response 1: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Office Action is relying on the combination of Garcia and Heinen to teach the limitations of claim 1 as detailed above.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688